DISMISS; and Opinion Filed May 15, 2014.




                                            S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-14-00269-CV

                                     NANCY HORN, Appellant

                                                  V.

                                 EQ THE ENCORE LLC, Appellee

                          On Appeal from the County Court at Law No. 2
                                      Collin County, Texas
                               Trial Court Cause No. 002142-2014

                                MEMORANDUM OPINION
                              Before Justices Fillmore, Evans, and Lewis
                                      Opinion by Justice Lewis

       The clerk’s record in this appeal is overdue and has not been filed because appellant has failed

to pay for it. By letter dated April 24, 2014, we directed appellant to provide us, no later than May 5,

2014, written verification that she had paid or made arrangements to pay for the record or that she had

been found entitled to proceed without payment of costs. See TEX. R. APP. P. 4.1, 35.3(a). Despite

being cautioned that failure to provide the required documentation within the time specified could

result in dismissal of the appeal, appellant has not complied with our directive or otherwise

communicated with the Court. See id. 37.3(b). Accordingly, we dismiss the appeal. See id.




                                                         /David Lewis/
                                                         DAVID LEWIS
140269F.P05                                              JUSTICE
                                         S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        JUDGMENT

NANCY HORN, Appellant                                On Appeal from the County Court at Law No.
                                                     2, Collin County, Texas
No. 05-14-00269-CV        V.                         Trial Court Cause No. 002142-2014.
                                                     Opinion delivered by Justice Lewis. Justices
EQ THE ENCORE LLC, Appellee                          Fillmore and Evans participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee EQ The Encore LLC recover its costs, if any, of this appeal from
appellant Nancy Horn.


Judgment entered this 15th day of May, 2014.




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE




                                               –2–